


110 HR 2097 IH: Teen Pregnancy Prevention,

U.S. House of Representatives
2007-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2097
		IN THE HOUSE OF REPRESENTATIVES
		
			May 1, 2007
			Mr. Rothman
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To authorize grants to carry out projects to provide
		  education on preventing teen pregnancies, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Teen Pregnancy Prevention,
			 Responsibility, and Opportunity Act of 2007.
		2.FindingsCongress finds as follows:
			(1)The United States has the highest teen
			 pregnancy rate and teen birth rate in the western industrialized world, costing
			 the United States not less than $9,000,000,000 annually.
			(2)About 2 out of 5 young women in the United
			 States become pregnant before they reach the age of 20.
			(3)Teen pregnancy has serious consequences for
			 young women, their children, and communities as a whole. Too-early childbearing
			 increases the likelihood that a young woman will drop out of high school and
			 that she and her child will live in poverty.
			(4)Statistically, the sons of teen mothers are
			 more likely to end up in prison. The daughters of teen mothers are more likely
			 to end up teen mothers too.
			(5)Teens that grow up in disadvantaged
			 economic, social, and familial circumstances are more likely to engage in risky
			 behavior and have a child during adolescence.
			(6)Teens with strong emotional attachments to
			 their parents are more likely to become sexually active at a later age. Seven
			 out of ten teens say that they are prepared to listen to things parents thought
			 they were not ready to hear.
			(7)Seventy-eight percent of white and 70
			 percent of African-American teenagers report that lack of communication between
			 a teenage girl and her parents is frequently a reason a teenage girl has a
			 baby.
			(8)One study found that the likelihood of
			 teens having sex for the first time increased with the number of unsupervised
			 hours teens have during a week.
			(9)After-school programs reduce teen risky
			 behavior by involving teens in activities that provide alternatives to sex.
			 Teenage girls who play sports, for instance, are more likely to delay sex and
			 have fewer partners and less likely to become pregnant.
			(10)After-school programs help prevent teen
			 pregnancy by advancing good decision-making skills and providing teens health
			 education and positive role models in a supervised setting.
			(11)About 70 percent of girls and 63 percent of
			 boys report that they wish they had waited until they were older to have
			 sex.
			3.Education program for
			 preventing teen pregnancies
			(a)In
			 generalThe Secretary of
			 Health and Human Services (referred to in this Act as the
			 Secretary) may make grants to local educational agencies, State
			 and local public health agencies, and nonprofit private entities for the
			 purpose of carrying out projects to provide education on preventing teen
			 pregnancies.
			(b)Preference in
			 making grantsIn making
			 grants under subsection (a), the Secretary shall give preference to applicants
			 that will carry out the projects under such subsection in communities for which
			 the rate of teen pregnancy is significantly above the average rate in the
			 United States of such pregnancies.
			(c)Certain
			 requirementsA grant may be
			 made under subsection (a) only if the applicant for the grant meets the
			 following conditions with respect to the project involved:
				(1)The applicant agrees that information
			 provided by the project on pregnancy prevention will be age-appropriate,
			 factually and medically accurate and complete, and scientifically-based.
				(2)The applicant agrees that the project will
			 give priority to preventing teen pregnancies by—
					(A)encouraging teens to delay sexual
			 activity;
					(B)providing educational services and
			 referrals for sexually active teens or teens at risk of becoming sexually
			 active;
					(C)educating both young men and women about
			 the responsibilities and pressures that come along with parenting;
					(D)helping parents communicate with teens
			 about sexuality; or
					(E)teaching young people responsible
			 decision-making.
					(d)Matching
			 funds
				(1)In
			 generalWith respect to the
			 costs of the project to be carried out under subsection (a) by an applicant, a
			 grant may be made under such subsection only if the applicant agrees to make
			 available (directly or through donations from public or private entities)
			 non-Federal contributions toward such costs in an amount that is not less than
			 25 percent of such costs ($1 for each $3 of Federal funds provided in the
			 grant).
				(2)Determination of
			 amount contributedNon-Federal contributions required in
			 paragraph (1) may be in cash or in kind, fairly evaluated, including plant,
			 equipment, or services. Amounts provided by the Federal Government, or services
			 assisted or subsidized to any significant extent by the Federal Government, may
			 not be included in determining the amount of such non-Federal
			 contributions.
				(e)Maintenance of
			 effortWith respect to the
			 activities for which a grant under subsection (a) is authorized to be expended,
			 such a grant may be made for a fiscal year only if the applicant involved
			 agrees to maintain expenditures of non-Federal amounts for such activities at a
			 level that is not less than the level of such expenditures maintained by the
			 applicant for the fiscal year preceding the first fiscal year for which the
			 applicant receives such a grant.
			(f)Evaluation of
			 projectsThe Secretary shall
			 establish criteria for the evaluation of projects under subsection (a). A grant
			 may be made under such subsection only if the applicant involved—
				(1)agrees to conduct evaluations of the
			 project in accordance with such criteria;
				(2)agrees to submit to the Secretary such
			 reports describing the results of the evaluations as the Secretary determines
			 to be appropriate; and
				(3)submits to the Secretary, in the
			 application under subsection (g), a plan for conducting the evaluations.
				(g)Application for
			 grantA grant may be made
			 under subsection (a) only if an application for the grant is submitted to the
			 Secretary and the application is in such form, is made in such manner, and
			 contains such agreements, assurances, and information, including the agreements
			 under subsections (c) through (f) and the plan under subsection (f)(3), as the
			 Secretary determines to be necessary to carry out this section.
			(h)Report to
			 congressNot later than
			 October 1, 2012, the Secretary shall submit to Congress a report describing the
			 extent to which projects under subsection (a) have been successful in reducing
			 the rate of teen pregnancies in the communities in which the projects have been
			 carried out.
			(i)DefinitionsIn this section:
				(1)Age-appropriateThe term age-appropriate, with
			 respect to information on pregnancy prevention, means topics, messages, and
			 teaching methods suitable to particular ages or age groups of children and
			 adolescents, based on developing cognitive, emotional, and behavioral capacity
			 typical for the age or age group.
				(2)Factually and
			 medically accurate and completeThe term factually and medically
			 accurate and complete means verified or supported by the weight of
			 research conducted in compliance with accepted scientific methods and—
					(A)published in peer-reviewed journals, where
			 applicable; or
					(B)comprising information that leading
			 professional organizations and agencies with relevant expertise in the field
			 recognize as accurate, objective, and complete.
					(3)Local
			 educational agencyThe term
			 local educational agency has the meaning given such term in
			 section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7801).
				(j)Authorization of
			 appropriationsFor the
			 purpose of carrying out this section, there is authorized to be appropriated
			 $20,000,000 for each of the fiscal years 2008 through 2012.
			4.Reauthorization of
			 certain after-school programs
			(a)21st century
			 community learning centersSection 4206 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7176) is amended—
				(1)in paragraph (5),
			 by striking and at the end;
				(2)in paragraph (6), by striking the period at
			 the end and inserting a semicolon; and
				(3)by adding at the
			 end the following:
					
						(7)$2,500,000,000 for
				fiscal year 2008; and
						(8)$2,750,000,000 for
				fiscal year
				2009.
						.
				(b)Carol M. White
			 Physical Education ProgramSection 5401 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7241) is amended—
				(1)by striking There are and
			 inserting (a) In
			 General.—There are; and
				(2)by adding at the end the following:
					
						(b)Physical
				educationIn addition to the
				amounts authorized to be appropriated by subsection (a), there are authorized
				to be appropriated $73,000,000 for each of fiscal years 2008 and 2009 to carry
				out subpart
				10.
						.
				(c)Federal TRIO
			 ProgramsSection 402A(f) of
			 the Higher Education Act of 1965 (20 U.S.C. 1070a–11(f)) is amended by striking
			 $700,000,000 for fiscal year 1999, and such sums as may be necessary for
			 each of the 4 succeeding fiscal years and inserting $883,000,000
			 for fiscal year 2008 and such sums as may be necessary for each of the 5
			 succeeding fiscal years.
			(d)GEARUPSection 404H of the Higher Education Act of
			 1965 (20 U.S.C. 1070a–28) is amended by striking $200,000,000 for fiscal
			 year 1999 and such sums as may be necessary for each of the 4 succeeding fiscal
			 years and inserting $325,000,000 for fiscal year 2008 and such
			 sums as may be necessary for each of the 5 succeeding fiscal
			 years.
			5.Demonstration grants
			 to encourage creative approaches to teen pregnancy prevention and after-school
			 programs
			(a)In
			 generalThe Secretary may
			 make grants to public or nonprofit private entities for the purpose of
			 assisting the entities in demonstrating innovative approaches to prevent teen
			 pregnancies.
			(b)Certain
			 approachesApproaches under
			 subsection (a) may include the following:
				(1)Encouraging teen-driven approaches to
			 pregnancy prevention.
				(2)Exposing teens to realistic simulations of
			 the physical, emotional, and financial toll of pregnancy and parenting.
				(3)Facilitating communication between parents
			 and children, especially programs that have been evaluated and proven
			 effective.
				(c)Matching
			 funds
				(1)In
			 generalWith respect to the
			 costs of the project to be carried out under subsection (a) by an applicant, a
			 grant may be made under such subsection only if the applicant agrees to make
			 available (directly or through donations from public or private entities)
			 non-Federal contributions toward such costs in an amount that is not less than
			 25 percent of such costs ($1 for each $3 of Federal funds provided in the
			 grant).
				(2)Determination of
			 amount contributedNon-Federal contributions required in
			 paragraph (1) may be in cash or in kind, fairly evaluated, including plant,
			 equipment, or services. Amounts provided by the Federal Government, or services
			 assisted or subsidized to any significant extent by the Federal Government, may
			 not be included in determining the amount of such non-Federal
			 contributions.
				(d)Evaluation of
			 projectsThe Secretary shall
			 establish criteria for the evaluation of projects under subsection (a). A grant
			 may be made under such subsection only if the applicant involved—
				(1)agrees to conduct evaluations of the
			 project in accordance with such criteria;
				(2)agrees to submit to the Secretary such
			 reports describing the results of the evaluations as the Secretary determines
			 to be appropriate; and
				(3)submits to the Secretary, in the
			 application under subsection (e), a plan for conducting the evaluations.
				(e)Application for
			 grantA grant may be made
			 under subsection (a) only if an application for the grant is submitted to the
			 Secretary and the application is in such form, is made in such manner, and
			 contains such agreements, assurances, and information, including the agreements
			 under subsections (c) and (d) and the plan under subsection (d)(3), as the
			 Secretary determines to be necessary to carry out this section.
			(f)Report to
			 congressNot later than
			 October 1, 2012, the Secretary shall submit to Congress a report describing the
			 extent to which projects under subsection (a) have been successful in reducing
			 the rate of teen pregnancies in the communities in which the projects have been
			 carried out. Such reports shall describe the various approaches used under
			 subsection (a) and the effectiveness of each of the approaches.
			(g)Authorization of
			 appropriationsFor the
			 purpose of carrying out this section, there is authorized to be appropriated
			 $5,000,000 for each of the fiscal years 2008 through 2012.
			
